The petition by the state of Connecticut for certification for appeal from the Appellate Court, 115 Conn. *910App. 384 (AC 28819), is granted, limited to the following issue:
The Supreme Court docket number is SC 18443.
Robin S. Schwartz, assistant state’s attorney, in support of the petition.
Robert S. Bello and Thomas M. Cassone, in opposition.
Decided September 9, 2009
“Did the Appellate Court properly conclude that the trial court abused its discretion in admitting evidence of a transfer of property for less than fair value as evidence of consciousness of guilt and that such admission of evidence was not harmless?”